The plaintiff had brought an action against the defendant for a trespass on his land. This was tried by a jury and found against the plaintiff, who brought this action to reverse the judgment of the justice, rendered on the finding of the jury.
Mr. Kearney, moved the Court to reverse the judgment of the justice,
1st. That the action was an-action of trespass, vi et armis, and the justice had entered in his docket trespass on the case. ■ It appeared that both the summons and declaration, was trespass vi et armis. The Court would not reverse the judgment for this mis-entry made by the justice in his docket, especially in favor of the plaintiff who could not possibly be injured by it.
Halsey, for defendant.
[*] 2d. That it appeared by the testimony which the justice had entered on his record, that the jury had found a verdict against evidence. The Court said, that tiiey had never reversed a judgment for that cause.
3d. That the justice had not rendered judgment for any costs in favor of the defendant, but rendered judgment for no damages and no costs. The Court said, that if the defendant was entitled to any costs, the plaintiff could not complain of a judgment whereby he was not injured but favored, and affirmed the judgment.